Exhibit 10.3

 

ACT II GLOBAL ACQUISITION CORP.

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT is entered into this 12th day of February, 2020
(this “Subscription Agreement”), by and between Act II Global Acquisition Corp.,
a Cayman Islands exempted company (the “Company”), and the undersigned
(“Subscriber”).

 

WHEREAS, the Company entered into a Purchase Agreement, dated as of December 19,
2019 (as it may be amended, supplemented or otherwise modified from time to
time, the “Transaction Agreement”), pursuant to which, among other things, the
Company will purchase (the “Transaction”) all of the outstanding equity
interests of Merisant Company, a Delaware corporation (“Merisant Delaware”),
Merisant Luxembourg, a Société à responsabilité limitée organized under the laws
of Luxembourg (“Merisant Luxembourg”), Mafco Worldwide LLC, a Delaware limited
liability company (“Mafco”), Mafco Shanghai LLC, a Delaware limited liability
company (“Mafco Shanghai”), EVD Holdings LLC, a Delaware limited liability
company (“EVD”), and Mafco Deutschland GmbH, a private limited company organized
under the laws of Germany (“Mafco Deutschland” and together with Merisant
Delaware, Merisant Luxemourg, Mafco, Mafco Shanghai and EVD, the “Targets”) from
Flavors Holdings, Inc., a Delaware corporation, MW Holdings I LLC, a Delaware
limited liability company, MW Holdings III LLC, a Delaware limited liability
company, and Mafco Foreign Holdings, Inc., a Delaware corporation (collectively,
the “Sellers”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company (i) Class A ordinary shares, par value $0.0001 per
share, of the Company (“Ordinary Shares”) and (ii) warrants representing the
right to purchase Ordinary Shares (the “Warrants”), each in the amounts set
forth on the signature page hereto (such amounts not subject to any further
adjustment pursuant to the Warrant Amendment) (collectively, the “Acquired
Securities”), for the aggregate purchase price set forth on the signature page
hereto (the “Purchase Price”), and the Company desires to issue and sell to
Subscriber the Acquired Securities in consideration of the payment of the
Purchase Price by or on behalf of Subscriber to the Company on or prior to the
Closing (as defined below);

 

WHEREAS, the Company represents that, simultaneously herewith, it is entering
into subscription agreements with other subscribers (such subscribers, the
“Other Subscribers” and together with Subscriber, the “Company Subscribers”, and
such other subscription agreements, the “Other Subscription Agreements”) for the
purchase of Ordinary Shares and Warrants for an aggregate purchase price of
$75,000,000 (such aggregate purchase price plus the Purchase Price hereunder,
the “Aggregate Purchase Price”) reflecting substantially the same terms as set
forth herein (and in the same proportion of Ordinary Shares to Warrants as set
forth herein);

 

WHEREAS, immediately prior to the closing of the Transaction, the Company
intends to effect a deregistration under the Cayman Islands Companies Law (2020
Revision) and a domestication under Section 388 of the Delaware General
Corporation Law (the “Domestication”), pursuant to which Act II’s jurisdiction
of incorporation will be transferred by way of continuation from the Cayman
Islands to the State of Delaware and the name of the Company will be changed to
“Whole Earth Brands, Inc.”; and

 

WHEREAS, in connection with the Domestication, each of the Ordinary Shares shall
be automatically converted into one share of common stock of the Delaware
corporation (the “Common Stock”); and with respect to all periods from and after
the Domestication, all referenced herein to Ordinary Shares shall be deemed to
be references to shares of Common Stock.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.            Subscription. Pursuant to the terms and subject to the conditions
set forth herein, Subscriber hereby agrees to subscribe for and purchase, and
the Company hereby agrees to issue and sell to Subscriber, upon the payment of
the Purchase Price, the Acquired Securities (such subscription and issuance, the
“Subscription”). The Warrants shall be substantially in the form attached hereto
as Exhibit A.

 

2.            Closing.

 

a.            The closing of the Subscription contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction and shall occur immediately prior thereto. Not less than five (5)
business days prior to the scheduled closing date of the Transaction (the
“Scheduled Closing Date”), the Company shall provide written notice to
Subscriber (the “Closing Notice”) specifying (i) that the Company reasonably
expects all conditions to the Closing to be satisfied on a date that is not less
than five (5) business days from the date of the Closing Notice and (ii)
instructions for wiring the Purchase Price for the Acquired Securities. At
Closing, Subscriber shall deliver to the Company the Purchase Price by wire
transfer of United States dollars in immediately available funds to the account
specified in writing by the Company in the Closing Notice, and the Company shall
issue and deliver the Acquired Securities to Subscriber (i) in book entry form,
by updating the register of members of the Company, or (ii) upon Subscriber’s
request in certificated form. The failure of the Closing to occur on the
Scheduled Closing Date shall not terminate this Subscription Agreement or
otherwise relieve either party of any of its obligations hereunder.

 

b.            Subscriber’s obligation to consummate the Closing shall be subject
to the following conditions:

 

(i)               no suspension of the qualification of the Ordinary Shares or
the shares of Common Stock for offering or sale or trading in the United States
shall have occurred prior to the Closing;

 

(ii)             all representations and warranties of the Company and
Subscriber contained in this Subscription Agreement shall be true and correct in
all material respects as of the Closing, and consummation of the Closing shall
constitute a reaffirmation by each of the Company and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing;

 

(iii)            as of the Closing, no governmental authority shall have
enacted, issued, promulgated, enforced or entered any judgment, order, law, rule
or regulation which is then in effect and has the effect of making consummation
of the transactions contemplated hereby illegal or otherwise prohibiting or
enjoining consummation of the transactions contemplated hereby;

 

(iv)            the Transaction and the Debt Financing (as defined in the
Transaction Agreement) shall be consummated prior to June 30, 2020,
substantially concurrently with the Closing in accordance with the terms of the
Transaction Agreement, the Sponsor Support Agreement (each as defined in the
Transaction Agreement) and the debt commitment letter, dated as of December 19,
2019 (the “Debt Commitment Letter”), each as amended, and as delivered as so
amended to Subscriber, prior to or simultaneously with the execution of this
Subscription Agreement (and each as may be amended following the execution of
this Subscription Agreement in accordance with this clause (iv)), and no
provision or condition of the Transaction Agreement as amended, and as delivered
as so amended to Subscriber, prior to or simultaneously with the execution of
this Subscription Agreement (and as the Transaction Agreement may be amended
following the execution of this Subscription Agreement in accordance with this
clause (iv)) and no provision or condition of the Sponsor Support Agreement or
the debt commitment letter, each as amended and as delivered as so amended to
Subscriber, prior to or simultaneously with the execution of this Subscription
Agreement (and each as may be amended following the execution of this
Subscription Agreement in accordance with this clause (iv)), shall have been
waived, further amended, supplemented or otherwise modified in any respect
materially adverse to Subscriber; provided, however, that such waiver, further
amendment, supplement or other modification may be consented to on behalf of all
Company Subscribers by the prior written consent of Company Subscribers
investing no less than sixty-six and two thirds percent (66.67%) of the
Aggregate Purchase Price under this Agreement and the Other Subscription
Agreements;

 



2 

 

 

(v)            The purchase by Baron Funds of no less than $20 million of
Ordinary Shares and Warrants (in the same proportion of Ordinary Shares to
Warrants purchased by Subscriber hereunder) shall be consummated simultaneously
with the Closing in accordance with the terms of the Other Subscription
Agreement;

 

(vi)            (vi)        After giving effect to the Transaction, the Debt
Financing and the transactions contemplated by this Subscription Agreement and
the Other Subscription Agreements, the total debt of the Company and its
subsidiaries (inclusive of any unpaid principal and premium under any credit
facilities, liabilities evidenced by bonds, notes, or other similar instruments,
obligations evidenced by letters of credit to the extent drawn, and obligations
under capital leases that would at such time be required to be capitalized and
reflected as a liability on a balance sheet) less cash and cash equivalents
shall not exceed $213,000,000 at Closing;

 

(vii)           Simultaneously with the Closing, the Purchaser Sponsor (as
defined in the Transaction Agreement) and its affiliates shall irrevocably
forfeit to the Company for no consideration Class B Ordinary Shares representing
3,000,000 Ordinary Shares on an as-converted basis and warrants to purchase
6,750,000 Ordinary Shares at a price of $11.50 per share (“Company Warrants”);

 

(viii)          Notwithstanding any provision of the Transaction Agreement,
including Section 8.1(d), no more than 50% of the Ordinary Shares issued and
outstanding as of December 16, 2019 shall be redeemed by the holders of the
Company’s Ordinary Shares in connection with the Transaction;

 

(ix)             Prior to or simultaneously with the Closing, the Company shall
have reduced the number of Ordinary Shares issuable upon exercise of the Company
Warrants by 7,500,000 by paying the holders of such Company Warrants $0.75 per
Company Warrant in exchange for reducing the shares issuable upon exercise of
such Company Warrants by one-half; provided, however, that the payment amount
per Company Warrant may be amended with the prior written consent of Company
Subscribers investing no less than sixty-six and two thirds percent (66.67%) of
the Aggregate Purchase Price under this Agreement and the Other Subscription
Agreements; and

 

(x)              The Domestication shall have occurred and the Ordinary Shares
issued hereunder and upon exercise of the Warrants shall have been approved for
listing on the Nasdaq Stock Market, subject to official notice of issuance.

 

c.            At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

 



3 

 

 

d.            For purposes of this Subscription Agreement, “business day” shall
mean any day other than (i) any Saturday or Sunday or (ii) any other day on
which banks located in New York, New York are required or authorized by
applicable law to be closed for business.

 

3.             Company Representations and Warranties. The Company represents
and warrants to Subscriber that:

 

a.            The Company has been duly incorporated and is validly existing as
an exempted company in good standing under the laws of the Cayman Islands, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b.            The authorized share capital of the Company is $22,100 divided
into 200,000,000 Ordinary Shares, 20,000,000 Class B ordinary shares of a par
value of $0.0001 each (“Class B Ordinary Shares”), and 2,000,000 preference
shares of a par value of $0.0001 each. As of the date of this Subscription
Agreement: (i) 30,000,000 Ordinary Shares, including those issued as part of
units, each of which consists of one Ordinary Share and one-half of one Company
Warrant (each, a “Company Unit”), are issued and outstanding, (ii) 21,750,000
Company Warrants are issued and outstanding, including those issued as part of
Company Units and those held by the Purchaser Sponsor, and (iii) Class B
Ordinary Shares representing 7,500,000 Ordinary Shares on an as-converted basis
are issued and outstanding. All holders of Class B Ordinary Shares have
irrevocably waived any anti-dilution adjustment as to the ratio by which Class B
Ordinary Shares convert into Ordinary Shares or shares of Common Stock or any
other measure with an anti-dilutive effect, in any case, that results from or is
related to the Transaction or the transactions contemplated by this Subscription
Agreement and the Other Subscription Agreements. All issued and outstanding
Ordinary Shares, Class B Ordinary Shares, Company Warrants and Company Units are
validly issued, fully paid and non-assessable and are not subject to preemptive
rights. Except for the Company Warrants, the Company Units, the Class B Ordinary
Shares referenced above and the obligations of the Company under the Transaction
Agreement, this Subscription Agreement and the Other Subscription Agreements,
there are no outstanding, and between the date hereof and the Closing the
Company will not issue or sell any (a) shares, equity interests or voting
securities of the Company, (b) securities of the Company convertible into or
exchangeable for shares or other equity interests or voting securities of the
Company, (c) options, warrants or other rights (including preemptive rights) or
agreements, arrangement or commitments of any character, whether or not
contingent, of the Company to acquire from any Person, and no obligation of the
Company to issue, any shares or other equity interests or voting securities of
the Company or any securities convertible into or exchangeable for such shares
or other equity interest or voting securities, (d) equity equivalents or other
similar rights of or with respect to the Company, or (e) obligations of the
Company to repurchase, redeem, or otherwise acquire any of the foregoing
securities, shares, options, equity equivalents, interests or rights. As of the
date hereof, the Purchaser Sponsor (as defined in the Transaction Agreement) and
its affiliates hold Class B Ordinary Shares in an amount representing 7,500,000
Ordinary Shares on an as-converted basis and 6,750,000 Company Warrants. Upon
the Domestication, each outstanding Ordinary Share will be converted into one
share of Common Stock, and each outstanding Company Warrant will become
exercisable for one share of Common Stock for each Ordinary Share (prior to
giving effect to the Warrant Amendment) for which such Company Warrant was
exercisable immediately prior to the Domestication.

 

c.            The Acquired Securities and the Ordinary Shares issuable upon
exercise of the Warrants will be, prior to the issuance and delivery to
Subscriber against full payment thereof in accordance with the terms of this
Subscription Agreement and the Company’s amended and restated memorandum and
articles of association, duly authorized and, when issued and delivered to
Subscriber, by updating the register of members of the Company, against full
payment therefor in accordance with the terms of this Subscription Agreement,
and following the statutory updates to the register of members of the Company in
respect of the Ordinary Shares, the Acquired Securities will be validly issued
and the Ordinary Shares will be fully paid (in the case of the Ordinary Shares
issuable upon exercise of the Warrants, upon payment of the exercise price) and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s amended and restated
memorandum and articles of association or under the Cayman Islands Companies Law
(2020 Revision).

 



4 

 

 

d.            This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

e.            As of the Closing, the Company will be treated as an association
taxable as a corporation for United States federal income tax purposes.

 

f.             The execution, delivery and performance of this Subscription
Agreement (including the issuance and sale of the Acquired Securities
contemplated hereby and the compliance by the Company with all of the provisions
of this Subscription Agreement applicable to it and the consummation of the
transactions contemplated hereby) will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, lease, license or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, shareholders’ equity or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”) or
materially affect the validity of the Acquired Securities or the legal authority
of the Company to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of the Company or any of its subsidiaries; or (iii)
result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect or materially affect the validity of the Acquired Securities or
the legal authority of the Company to comply in all material respects with this
Subscription Agreement.

 

g.            Company SEC Documents; Controls.

 

(i)              The Company has timely filed with or furnished to the
Securities and Exchange Commission (the “SEC”) all forms, reports, schedules and
statements required to be filed or furnished by it with the SEC (such forms,
reports, schedules and statements, the “Company SEC Documents”). As of their
respective filing dates, or, if amended or superseded by subsequent filing prior
to the date hereof, as of the date of the last such amendment or superseding
filing (and, in the case of registration statements and proxy statements, on the
dates of effectiveness and the dates of the relevant meetings, respectively),
each of the Company SEC Documents, complied as to form in all material respects
with the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Company SEC Documents, and none of the Company SEC
Documents contained, when filed or, if amended or superseded prior to the date
of this Subscription Agreement, as of the date of the last such amendment or
superseding filing, any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. To the knowledge of the Company, as of the date hereof, none of
the Company SEC Documents are the subject of (i) ongoing SEC review or
outstanding SEC comment or (ii) outstanding SEC investigation.

 



5 

 

 

(ii)             The financial statements of the Company contained in the
Company SEC Documents, including any notes and schedules thereto, (i) complied
as to form in all material respects with the rules and regulations of the SEC
with respect thereto as of their respective dates; (ii) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as permitted by Rule 10-01 of Regulation S-X of the SEC or
as may be permitted by the SEC for Quarterly Reports on Form 10-Q); and (iii)
fairly presented in all material respects in accordance with applicable
requirements of GAAP (subject, in the case of the unaudited statements, to
normal year-end audit adjustments) the financial position of the Company and its
consolidated subsidiaries, as of their respective dates and the results of
operations and the cash flows of the Company and its consolidated subsidiaries,
for the periods presented therein.

 

(iii)            The Company has established and maintains a system of “internal
controls over financial reporting” (as defined in Rule 13a-15(f) and 15d-15(f)
of the Exchange Act) as required by Rule 13a-15 under the Exchange Act and the
listing standards of NASDAQ. The Company’s “disclosure controls and procedures”
(as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act) are reasonably
designed to ensure that all material information required to be disclosed by the
Company in the reports that it files under the Exchange Act are recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that all such material information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions

 

4.            Subscriber Representations and Warranties. Subscriber represents
and warrants to the Company, Moelis & Company LLC (“Moelis”) and Goldman Sachs &
Co. LLC (“GS” and together with Moelis, the “Placement Agents”) that:

 

a.            Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation, with power and authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

b.           This Subscription Agreement has been duly authorized, executed and
delivered by Subscriber. This Subscription Agreement is enforceable against
Subscriber in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

c.            The execution, delivery and performance by Subscriber of this
Subscription Agreement (including the compliance by the Subscriber with all of
the provisions of this Subscription Agreement applicable to it and the
consummation of the transactions contemplated hereby) will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of Subscriber or any of
its subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
Subscriber or any of its subsidiaries is a party or by which Subscriber or any
of its subsidiaries is bound or to which any of the property or assets of
Subscriber or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, shareholders’ equity or results of operations of Subscriber
and its subsidiaries, taken as a whole (a “Subscriber Material Adverse Effect”)
or materially affect the legal authority of Subscriber to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of Subscriber or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have a Subscriber Material Adverse Effect or materially affect the
legal authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 



6 

 

 

d.            Subscriber (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act or an “accredited investor” (within the
meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act) satisfying
the applicable requirements set forth on Schedule A, and an “Institutional
Account” (as defined in FINRA 4512(c)), (ii) is acquiring the Acquired
Securities only for its own account and not for the account of others, or if
Subscriber is subscribing for the Acquired Securities as a fiduciary or agent
for one or more investor accounts, each owner of such account is a qualified
institutional buyer, and Subscriber has full investment discretion with respect
to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Acquired Securities with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act and shall provide the requested information on
Schedule A following the signature page hereto. Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Securities.

 

e.            Subscriber understands that the Acquired Securities are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Acquired Securities have not been registered
under the Securities Act. Subscriber understands that the Acquired Securities
may not be resold, transferred, pledged or otherwise disposed of by Subscriber
absent an effective registration statement under the Securities Act, except (i)
to the Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to
offers and sales that occur outside the United States within the meaning of
Regulation S under the Securities Act or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act, and that any
book-entry position or certificates representing the Acquired Securities shall
contain a legend to such effect. Subscriber acknowledges that the Acquired
Securities will not be eligible for resale pursuant to Rule 144A promulgated
under the Securities Act. Subscriber understands and agrees that the Acquired
Securities will be subject to transfer restrictions and, as a result of these
transfer restrictions, Subscriber may not be able to readily resell the Acquired
Securities and may be required to bear the financial risk of an investment in
the Acquired Securities for an indefinite period of time. Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Acquired Securities.

 

f.            Subscriber understands and agrees that Subscriber is purchasing
the Acquired Securities directly from the Company. Subscriber further
acknowledges that there have been no representations, warranties, covenants or
agreements made to Subscriber by the Company or its affiliates or any of their
respective officers or directors, or the Company’s agents (including the
Placement Agents) expressly or by implication, other than those representations,
warranties, covenants and agreements included in this Subscription Agreement.

 

g.           Subscriber represents and warrants that its acquisition and holding
of the Acquired Securities will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any applicable similar law.

 

h.           In making its decision to purchase the Acquired Securities,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber. Subscriber acknowledges and agrees that Subscriber has
received such information as Subscriber deems necessary in order to make an
investment decision with respect to the Acquired Securities, including with
respect to the Company, the Targets and the Transaction. Subscriber represents
and agrees that Subscriber and Subscriber’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as Subscriber and such Subscriber’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Acquired Securities.

 



7 

 

 

i.             Subscriber became aware of this offering of the Acquired
Securities solely by means of direct contact between Subscriber, on the one
hand, and the Company, the Targets, the Placement Agents and/or their respective
advisors (including without limitation, attorneys, accountants, bankers,
consultants, financial advisors), agents, control persons, representatives,
affiliates, directors, officers, managers, members, and/or employees, and/or the
representatives of such persons (such parties, collectively “Representatives”),
on the other hand. The Acquired Securities were offered to Subscriber solely by
direct contact between Subscriber and the Company, the Targets, the Placement
Agents and/or their respective Representatives. Subscriber acknowledges that it
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person or entity (including, without limitation, the
Company, the Targets, the Placement Agents or their respective Representatives),
other than the representations and warranties contained in this Subscription
Agreement, in making its investment or decision to invest in the Company.
Subscriber did not become aware of this offering of the Acquired Securities, nor
were the Acquired Securities offered to Subscriber, by any other means, and none
of the Company, the Targets, the Placement Agents or their respective
Representatives acted as investment adviser, broker or dealer to Subscriber.
Subscriber acknowledges that the Company represents and warrants that the
Acquired Securities (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

 

j.             Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Acquired
Securities. Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Acquired Securities, and Subscriber has sought such
accounting, legal and tax advice as Subscriber has considered necessary to make
an informed investment decision.

 

k.           Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has adequately analyzed and fully
considered the risks of an investment in the Acquired Securities and determined
that the Acquired Securities are a suitable investment for Subscriber and that
Subscriber is able at this time and in the foreseeable future to bear the
economic risk of a total loss of Subscriber’s investment in the Company.
Subscriber acknowledges specifically that a possibility of total loss exists.

 

l.             Subscriber understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Acquired
Securities or made any findings or determination as to the fairness of this
investment.

 

m.            Subscriber represents and warrants that Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”), the OFAC Consolidated Sanctions List or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
Lists”), or a person or entity prohibited by any OFAC sanctions program or a
person or entity whose property and interests in property subject to U.S.
jurisdiction are otherwise blocked under any U.S. laws, Executive orders or
regulations, (ii) an entity owned, directly or indirectly, individually or in
the aggregate, 50 percent or more by one or more persons described in subsection
(i), (iii) a person or entity listed on the Sectoral Sanctions Identifications
(“SSI”) List maintained by OFAC or otherwise determined by OFAC to be subject to
one or more of the Directives issued under Executive Order 13662 of March 20,
2014, or an entity owned, directly or indirectly, individually or in the
aggregate, 50 percent or more by one or more persons or entities that are
subject to the SSI List restrictions, (iv) a person or entity named on the U.S.
Department of Commerce, Bureau of Industry and Security Denied Persons List,
Entity List, or Unverified List (“BIS Lists”), or (v) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank. Subscriber
agrees to provide law enforcement agencies, if requested thereby, such records
as required by applicable law, provided that Subscriber is permitted to do so
under applicable law. Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed for the screening of its investors against the OFAC and BIS sanctions
programs, including the OFAC Lists and BIS Lists, and otherwise to ensure
compliance with all applicable sanctions and embargo laws, statutes, and
regulations. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Acquired Securities
were legally derived.

 



8 

 

 

n.            Subscriber has or has commitments to have, and at least one (1)
business day prior to the Scheduled Closing Date will have, sufficient funds to
pay the Purchase Price pursuant to Section 2(a) of this Subscription Agreement
and consummate the Closing when required pursuant to this Subscription
Agreement.

 

5.             Reserved.

 

6.             Registration Rights.

 

a.            The Company agrees that, within thirty (30) calendar days after
the consummation of the Transaction (the “Filing Deadline”), the Company will
file with the SEC (at the Company’s sole cost and expense) a registration
statement to register under and in accordance with the provisions of the
Securities Act, the resale of all Registrable Securities (as defined below) on
Form S-3 (which shall be filed pursuant to Rule 415 under the Securities Act as
a secondary-only registration statement), if the Company is then eligible for
such short form, or any similar or successor short form registration or, if the
Company is not then eligible for such short form registration or would not be
able to register for resale all of the Registrable Securities on Form S-3, on
Form S-1 or any similar or successor long form registration (the “Registration
Statement”). The Company shall use its reasonable best efforts to have the
Registration Statement declared effective by the SEC as soon as practicable
after the filing thereof, but no later than the thirty (30) calendar days
following the Filing Deadline (the “Effectiveness Deadline”); provided, that the
Effectiveness Deadline shall be extended to seventy-five (75) calendar days
after the Filing Deadline if the Registration Statement is reviewed by, and
receives comments from, the SEC; provided, however, that the Company’s
obligations to include the Registrable Securities of a Holder in the
Registration Statement are contingent upon such Holder furnishing in writing to
the Company such information regarding such Holder, the securities of the
Company held by such Holder and the intended method of disposition of the
Registrable Securities as shall be reasonably requested by the Company to effect
the registration of the Registrable Securities, and shall execute such documents
in connection with such registration as the Company may reasonably request that
are customary of a selling shareholder in similar situations, including
providing that the Company shall be entitled to postpone and suspend the use of
the Registration Statement during any customary blackout or similar period not
to exceed thirty (30) calendar days in any one instance or sixty (60) days in
the aggregate during any twelve (12) month period. The Company will provide a
draft of the Registration Statement to the Subscriber for review at least three
(3) business days in advance of filing the Registration Statement. In no event
shall any Holder be identified as a statutory underwriter in the Registration
Statement unless required by the SEC. Notwithstanding the foregoing, if the SEC
prevents the Company from including any or all of the shares proposed to be
registered under the Registration Statement due to limitations on the use of
Rule 415 of the Securities Act for the resale of the Acquired Securities by the
Holders or otherwise, such Registration Statement shall register for resale such
number of Ordinary Shares which is equal to the maximum number of Ordinary
Shares as is permitted by the SEC. In such event, the number of Ordinary Shares
to be registered for each selling shareholder named in the Registration
Statement shall be reduced pro rata among all such selling shareholders and as
promptly as practicable after being permitted to register additional Ordinary
Shares under Rule 415 of the Securities Act, the Company shall amend the
Registration Statement or file a new Registration Statement to register such
additional Ordinary Shares and cause such amendment or Registration Statement to
become effective as promptly as practicable. The Company will use its reasonable
best efforts to maintain the continuous effectiveness of the Registration
Statement until all such securities cease to be Registrable Securities (as
defined below) or such shorter period upon which all Holders with Registrable
Securities included in such Registration Statement have notified the Company
that such Registrable Securities have actually been sold. The Company will use
its reasonable best efforts to (i) cause the removal of all restrictive legends
from any Registrable Securities being sold under the Registration Statement or
pursuant to Rule 144 at the time of sale of such Registrable Securities and, at
the request of a Holder, cause the removal of all restrictive legends from any
Acquired Securities, and Ordinary Shares issuable or issued upon exercise of the
Warrants, held by such Holder that may be sold by such Holder without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions, (ii) cause its legal counsel to deliver the necessary
legal opinions, if any, to the transfer agent in connection with the instruction
under subclause (i) upon the receipt of such supporting documentation, if any,
as reasonably requested by such counsel, and (iii) ensure that any Registrable
Securities being sold under the Registration Statement or pursuant to Rule 144
at the time of sale of such Registrable Securities will be eligible for
clearance and settlement through the facilities of The Depository Trust Company.
The Company will use reasonable best efforts to file all reports, and provide
all customary and reasonable cooperation, necessary to enable Holders to resell
Registrable Securities pursuant to the Registration Statement or Rule 144 under
the Securities Act (“Rule 144”), as applicable, qualify the Registrable
Securities for listing on the applicable stock exchange, update or amend the
Registration Statement as necessary to include Registrable Securities and
provide customary notice to Holders. “Registrable Securities” shall mean, as of
any date of determination, the Acquired Securities, the Ordinary Shares issuable
or issued upon exercise of the Warrants and any other equity security issued or
issuable with respect to the Acquired Securities or the Ordinary Shares issuable
or issued upon exercise of the Warrants, by way of share split, dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities at the earliest of (A) the
date all Acquired Securities, and the Ordinary Shares issuable or issued upon
exercise of the Warrants, held by a Holder, may be sold by such Holder without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144, other
than the requirement for the Issuer to be in compliance with the current public
information required under Rule 144(c), (C) when they shall have ceased to be
outstanding or (D) three years from the date of effectiveness of the
Registration Statement. “Holder” shall mean the Subscriber or affiliate of the
Subscriber to which the rights under this Section 6 shall have been assigned.

 



9 

 

 

b.           The Company shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless Subscriber and any
other Holder, the officers, directors, trustees, agents, partners, members,
managers, shareholders, affiliates, employees and investment advisers of each of
them, each person who controls Subscriber (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and the officers,
directors, trustees, agents, partners, members, managers, shareholders,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 6, except insofar as and
to the extent, but only to the extent, that such untrue statements omissions or
alleged omissions are based solely upon information regarding Subscriber
furnished in writing to the Company by Subscriber expressly for use therein. The
Company shall notify Subscriber and each other Holder promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Section 6 of which the Company is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Acquired Securities by Subscriber or any other Holder.

 



10 

 



 

c.            Subscriber or any Holder shall, severally and not jointly with any
other purchaser, indemnify and hold harmless the Company, its directors,
officers, agents and employees, each person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding Subscriber or any Holder furnished to
the Company by Subscriber or such Holder expressly for use therein. In no event
shall the liability of Subscriber or any Holder be greater in amount than the
dollar amount of the net proceeds received by Subscriber or such Holder upon the
sale of the Acquired Securities giving rise to such indemnification obligation.

 

7.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement; provided, that each of the Company and the Sellers
consents in writing to such termination, or (c) if any of the conditions to
Closing set forth in Section 2 of this Subscription Agreement that are not
waived by the Subscriber are not satisfied, or are not capable of being
satisfied, on or prior to the Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not and will not be consummated
at the Closing,; provided, that nothing herein will relieve any party hereto
from liability for any willful breach hereof (including for the avoidance of
doubt Subscriber’s willful breach of Section 2(b)(ii) of this Subscription
Agreement with respect to its representations and warranties as of the Closing
Date) prior to the time of termination, and each party hereto will be entitled
to any remedies at law or in equity to recover losses, liabilities or damages
arising from such breach. The Company shall notify Subscriber of the termination
of the Transaction Agreement promptly after the termination of the Transaction
Agreement.



 



11

 

 

8.            Trust Account Waiver. Subscriber acknowledges that the Company is
a blank check company formed for the purpose of effecting a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination with one or more businesses. Subscriber further acknowledges that,
as described in the Company’s final prospectus, dated April 25, 2019, related to
its initial public offering (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of the
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Company, its public shareholders and the
underwriters of the Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
the Company to pay its tax obligations, if any, the cash in the Trust Account
may be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its Representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, provided, however, that
nothing in this Section 8 shall be deemed to limit any Subscriber’s right,
title, interest or claim to the Trust Account by virtue of such Subscriber’s
record or beneficial ownership of securities of the Company acquired by any
means other than pursuant to this Subscription Agreement, including but not
limited to any redemption right with respect to any such securities of the
Company, and agrees not to seek recourse or make or bring any action, suit,
claim or other proceeding against the Trust Account as a result of, or arising
out of, this Subscription Agreement, the transactions contemplated hereby or the
Acquired Securities regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability. Subscriber acknowledges and
agrees that it shall not have any redemption rights with respect to the Acquired
Securities pursuant to the Company’s organizational documents in connection with
the Transaction or any other business combination, any subsequent liquidation of
the Trust Account, the Company or otherwise. In the event Subscriber has any
claim against the Company as a result of, or arising out of, this Subscription
Agreement, the transactions contemplated hereby or the Acquired Securities, it
shall pursue such claim solely against the Company and its assets outside the
Trust Account and not against the Trust Account or any monies or other assets in
the Trust Account.

 

9.            Miscellaneous.

 

a.            Subscriber acknowledges that the Company and others will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

 

b.            The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

c.            Neither this Subscription Agreement nor any rights that may accrue
to Subscriber hereunder (other than the Acquired Securities acquired hereunder,
if any, and the Subscriber’s rights under Section 6; provided that such rights
under Section 6 may only be assigned to affiliates of the Subscriber) may be
transferred or assigned; provided, however, that Subscriber may assign this
Subscription Agreement to an affiliate subject to the assignee executing a
joinder in a form acceptable to the Company; provided, further, that any such
assignment shall not relieve Subscriber of any of its obligations hereunder
unless and until the assignee satisfies such obligations in their entirety.

 

d.           All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

e.            The Company may request from Subscriber such additional
information as the Company may reasonably deem necessary to evaluate the
eligibility of Subscriber to acquire the Acquired Securities, and Subscriber
shall provide such information as may be reasonably requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures.

 



12

 

 

f.             This Subscription Agreement may not be modified, waived or
terminated except (i) by an instrument in writing, signed by the party against
whom enforcement of such modification, waiver, or termination is sought and (ii)
after obtaining prior written consent from the Company and the Sellers;
provided, that Sections 4 and 9(h) of this Subscription Agreement may not be
amended, terminated or waived in a manner that is material and adverse to either
or both of the Placement Agents without the written consent of the affected
Placement Agent(s).

 

g.            This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

 

h.            Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. The parties hereto agree that the
Placement Agents are express third-party beneficiaries of their express rights
in Section 4, Section 9(f) and this Section 9(h) of this Subscription Agreement.
The parties hereto acknowledge and agree that the Placement Agents shall be
entitled to seek and obtain equitable relief, without proof of actual damages,
including an injunction or injunctions or order for specific performance to
prevent breaches of their rights referenced in the immediately preceding
sentence. Each of the parties hereto and the Placement Agents shall be entitled
to seek and obtain equitable relief, without proof of actual damages, including
an injunction or injunctions or order for specific performance to prevent
breaches of this Subscription Agreement and to enforce specifically the terms
and provisions of this Subscription Agreement to cause the Company to cause, or
directly cause, Subscriber to fund the Purchase Price and cause the Closing to
occur if the conditions in Section 2(b) have been satisfied or, to the extent
permitted by applicable law, waived. Each party hereto further agrees that the
none of the parties hereto or the Placement Agents shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 9(h), and each
party hereto irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

i.             If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

j.             This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

k.            The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



13

 

 

l.             THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND THE SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT
AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF
THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(l) OF THIS SUBSCRIPTION AGREEMENT
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(l).

 

m.           This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

n.            The Company grants the Subscriber permission to use the Company’s
and its subsidiaries’ names and logos in the Subscriber’s or its respective
affiliates’ marketing materials. The Subscriber or its respective affiliate, as
applicable, shall include a trademark attribution notice giving notice of the
Company’s or its subsidiaries’ ownership of its trademarks in the marketing
materials in which the Company’s or its subsidiaries’ names and logos appear.

 



14

 

 

o.            From and after the date hereof, neither the Company nor any of its
subsidiaries shall, without the prior written consent of the relevant
Subscriber, (i) use in advertising, publicity, or otherwise the name of such
Subscriber or any of its affiliates, or any partner or employee of such
Subscriber or any of its affiliates, nor any trade name, trademark, trade
device, service mark, symbol or any abbreviation, contraction or simulation
thereof owned by such Subscriber or any of its affiliates unless required by law
(including any filings with the SEC), or (ii) represent, directly or indirectly,
that any product or any service provided by the Company or any subsidiary has
been approved or endorsed by any Subscriber or any of such Subscriber’s
affiliates.

 

p.            The Subscriber hereby waives any right that it might have in
connection with the Warrant Amendment to receive a cash payment with respect to
the Warrants it has subscribed for under this Subscription Agreement and agrees
that no such cash payment will be made to the Subscriber in respect of any such
Warrants.

 

q.            The Subscriber hereby unconditionally and irrevocably agrees that
(i) at any duly called meeting of the warrantholders of the Company (or any
adjournment or postponement thereof), it shall (to the extent it so entitled)
appear at the meeting, in person or by proxy, or otherwise cause its Warrants to
be counted as present thereat for purposes of establishing a quorum, and it
shall vote or consent (or cause to be voted or consented), in person or by
proxy, all of the Warrants it owns beneficially or of record in favor of a
Warrant Amendment effective prior to Closing solely to reduce the number of
Ordinary Shares issuable upon exercise of the Company Warrants by 7,500,000 by
paying the holders of such Company Warrants $0.75 per Company Warrant in
exchange for reducing the shares issuable upon exercise of such Company Warrants
by one-half and make any conforming amendments required in connection with the
Domestication (a “Conforming Warrant Amendment”), and (ii) in any action by
written consent of the warrantholders of the Company, it shall (to the extent it
is so entitled) consent (or cause to be consented) all of the Warrants it owns
beneficially or of record in favor of a Conforming Warrant Amendment.

 

[Signature Pages Follow]

 



15

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 



  ACT II GLOBAL ACQUISITION CORP.               By:     Name:     Title:
Date:    ________________________    



 

Signature Page to Subscription Agreement

 



 

 

 

SUBSCRIBER:           Signature of Subscriber:   Signature of Joint Subscriber,
if applicable:       By:     By:   Name:   Name: Title:   Title:       Date:    
        Name of Subscriber:   Name of Joint Subscriber, if applicable:          
  (Please print. Please indicate name and capacity of person signing above)  
(Please Print. Please indicate name and capacity of person signing above)      
      Name in which shares are to be registered     (if different):    

 

Email Address:  ____________________           If there are joint investors,
please check one:      Joint Tenants with Rights of Survivorship    
 Tenants-in-Common      Community Property           Subscriber’s EIN:
 __________________   Joint Subscriber’s EIN: _____________________      
Business Address:   Mailing Address (if different):                            
        Attn: __________________________   Attn: _______________________      
Telephone No.: ____________________   Telephone No.: ______________________    
  Facsimile No.: _______________________   Facsimile No.:
_________________________



 

Aggregate Number of Ordinary Shares subscribed for: ________________   Aggregate
Number of Ordinary Shares issuable upon exercise of the Warrants subscribed for:
 ______________________   Jurisdiction of residency:
 ________________________________________   Aggregate Purchase Price: $
___________________



 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

Signature Page to Subscription Agreement

 



 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBERS

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

1.We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act, a “QIB”).

2.We are subscribing for the Acquired Securities as a fiduciary or agent for one
or more investor accounts, and each owner of such account is a QIB.

 

***OR***

 

B.ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

1.We are an “accredited investor” (within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Securities Act or an entity in which all of the equity
holders are accredited investors within the meaning of Rule 501(a)(1), (2), (3)
or (7) under the Securities Act), and have marked and initialed the appropriate
boxes on the following page indicating all provisions under which we qualify as
an “accredited investor.”

2.We are not a natural person.

 

***AND***

 

C.AFFILIATE STATUS
(Please check the applicable box)

SUBSCRIBER:

is:

is not:

an “affiliate” (as defined in Rule 144) of the Company or acting on behalf of an
affiliate of the Company.

 

***AND***

 

D.INSTITUTIONAL ACCOUNT STATUS
(Please check the applicable box)



is:

is not:

an “Institutional Account” (as defined in FINRA 4512(c)).

 

This page should be completed by Subscribers
and constitutes a part of the Subscription Agreement.

 



 Schedule A-1 

 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨ Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨ Any broker or dealer registered pursuant to Section 15 of the Exchange Act;

 

¨ Any insurance company as defined in Section 2(a)(13) of the Securities Act;

 

¨ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in Section 2(a)(48) of that Act;

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨ Any employee benefit plan, within the meaning of ERISA, if a bank, insurance
company, or registered investment adviser makes the investment decisions, or if
the plan has total assets in excess of $5,000,000;

 

¨ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

¨ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

 

¨ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person.

 



 Schedule A-2 

 

 

EXHIBIT A

 

FORM OF WARRANT

 



 Exhibit A-1 

 

 

 



WARRANT AGREEMENT, DATED APRIL 25, 2019, BY AND BETWEEN THE COMPANY AND
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS WARRANTAGENT

 

Exhibit 4.1

 

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (this “Agreement”), dated as of April 25, 2019, is by and
between Act II Global Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Continental Stock Transfer & Trust Company, a New York
corporation, as warrant agent (the “Warrant Agent”, also referred to herein as
the “Transfer Agent”).

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
of units of the Company’s equity securities, each such unit comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (“Ordinary
Shares”) and one-half of one redeemable Public Warrant (as defined below) (the
“Units”) and, in connection therewith, has determined to issue and deliver up to
13,050,000 warrants (or up to 15,007,500 warrants if the Over-allotment Option
is exercised in full) to public investors in the Offering (the “Public
Warrants”); and

 

WHEREAS, on April 25, 2019, the Company entered into that certain Private
Placement Warrants Purchase Agreement with Act II Global LLC, a Delaware limited
liability company (the “Sponsor”), pursuant to which the Sponsor agreed to
purchase an aggregate of 6,750,000 warrants (regardless of whether the
Over-allotment Option (as defined below) in connection with the Company’s
Offering is exercised in full) simultaneously with the closing of the Offering
bearing the legend set forth in Exhibit B hereto (the “Private Placement
Warrants”) at a purchase price of $1.00 per Private Placement Warrant; and

 

WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended initial Business Combination (as defined below), the Sponsor or an
affiliate of the Sponsor or certain of the Company’s executive officers and
directors may, but are not obligated to, loan to the Company funds as the
Company may require, of which up to $1,500,000 of such loans may be convertible
into up to an additional 1,500,000 warrants at a price of $1.00 per warrant (the
“Working Capital Warrants”); and

 

WHEREAS, following consummation of the Offering, the Company may issue
additional warrants (“Post IPO Warrants”; together with the Private Placement
Warrants, the Working Capital Warrants and the Public Warrants) in connection
with, or following the consummation by the Company of, a Business Combination
(defined below); and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statements on Form S-1, File Nos. 333-230756 and
333-231037 (collectively, the “Registration Statement”) and prospectus (the
“Prospectus”), for the registration, under the Securities Act of 1933, as
amended (the “Securities Act”), of the Units, the Public Warrants and the
Ordinary Shares included in the Units; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.             Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company for the Warrants, and the Warrant
Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth in this Agreement.

 

2.             Warrants.

 

2.1           Form of Warrant. Each Warrant shall be issued in registered form
only, and, if a physical certificate is issued, shall be in substantially the
form of Exhibit A hereto, the provisions of which are incorporated herein and
shall be signed by, or bear the facsimile signature of, the Chairman of the
Board, President, Chief Executive Officer, Chief Financial Officer, Secretary or
other principal officer of the Company. In the event the person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance.

 

1

 



 

2.2           Effect of Countersignature. If a physical certificate is issued,
unless and until countersigned by the Warrant Agent pursuant to this Agreement,
a Warrant certificate shall be invalid and of no effect and may not be exercised
by the holder thereof.

 

2.3           Registration.

 

2.3.1       Warrant Register. The Warrant Agent shall maintain books (the
“Warrant Register”) for the registration of original issuance and the
registration of transfer of the Warrants. Upon the initial issuance of the
Warrants, the Warrant Agent shall issue and register the Warrants in the names
of the respective holders thereof in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company. All
of the Public Warrants shall initially be represented by one or more book-entry
certificates (each, a “Book-Entry Warrant Certificate”) deposited with The
Depository Trust Company (the “Depositary”) and registered in the name of Cede &
Co., a nominee of the Depositary. Ownership of beneficial interests in the
Public Warrants shall be shown on, and the transfer of such ownership shall be
effected through, records maintained by (i) the Depositary or its nominee for
each Book-Entry Warrant Certificate, or (ii) institutions that have accounts
with the Depositary (each such institution, with respect to a Warrant in its
account, a “Participant”).

 

If the Depositary subsequently ceases to make its book-entry settlement system
available for the Public Warrants, the Company may instruct the Warrant Agent
regarding making other arrangements for book-entry settlement. In the event that
the Public Warrants are not eligible for, or it is no longer necessary to have
the Public Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depositary to deliver to the Warrant Agent
for cancellation each Book-Entry Warrant Certificate, and the Company shall
instruct the Warrant Agent to deliver to the Depositary definitive certificates
in physical form evidencing such Warrants (“Definitive Warrant Certificate”).
Such Definitive Warrant Certificate shall be in the form annexed hereto as
Exhibit A, with appropriate insertions, modifications and omissions, as provided
above.

 

2.3.2        Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on a Definitive Warrant Certificate made by anyone other than the Company or the
Warrant Agent), for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

2.4           Detachability of Warrants. The Ordinary Shares and Public Warrants
comprising the Units shall begin separate trading on the 52nd day following the
date of the Prospectus or, if such 52nd day is not on a day, other than a
Saturday, Sunday or federal holiday, on which banks in New York City are
generally open for normal business (a “Business Day”), then on the immediately
succeeding Business Day following such date, or earlier (the “Detachment Date”)
with the consent of Cantor Fitzgerald & Co., as representative of the several
underwriters, but in no event shall the Ordinary Shares and the Public Warrants
comprising the Units be separately traded until (A) the Company has filed a
current report on Form 8-K with the Commission containing an audited balance
sheet reflecting the receipt by the Company of the gross proceeds of the
Offering, including the proceeds received by the Company from the exercise by
the underwriters of their right to purchase additional Units in the Offering
(the “Over-allotment Option”), if the Over-allotment Option is exercised prior
to the filing of the Form 8-K, and (B) the Company issues a press release and
files with the Commission a current report on Form 8-K announcing when such
separate trading shall begin.

 

2.5           No Fractional Warrants Other Than as Part of Units. The Company
shall not issue fractional Warrants other than as part of the Units, each of
which is comprised of one Ordinary Share and one-half of one Public Warrant. If,
upon the detachment of Public Warrants from Units or otherwise, a holder of
Warrants would be entitled to receive a fractional Warrant, the Company shall
round down to the nearest whole number the number of Warrants to be issued to
such holder.

 

2.6           Private Placement Warrants and Working Capital Warrants. The
Private Placement Warrants, the Working Capital Warrants and the Forward
Purchase Warrants shall be identical to the Public Warrants, except that so long
as they are held by the Sponsor or any Permitted Transferees (as defined below),
as applicable, the Private Placement Warrants and the Working Capital Warrants:
(i) may be exercised for cash or on a cashless basis, pursuant to subsection
3.3.1 (c) hereof, (ii) may not be transferred, assigned or sold until thirty
(30) days after the completion by the Company of an initial Business Combination
(as defined below), and (iii) shall not be redeemable by the Company; provided,
however, that in the case of (ii) the Private Placement Warrants and the Working
Capital Warrants and any Ordinary Shares held by the Sponsor or any Permitted
Transferees, as applicable, and issued upon exercise of the Private Placement
Warrants and the Working Capital Warrants may be transferred by the holders
thereof:

 

(a)           to the Company’s officers or directors, any affiliate or family
member of any of the Company’s officers or directors, any affiliate of the
Sponsor or to any member(s) of the Sponsor or any of their affiliates, officers,
directors and direct and indirect equityholders;

 

(b)           in the case of an individual, by gift to a member such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization;

 

2

 

 

(c)           in the case of an individual, by virtue of the laws of descent and
distribution upon death of such person;

 

(d)           in the case of an individual, pursuant to a qualified domestic
relations order;

 

(e)           by private sales or transfers made in connection with the
consummation of an initial Business Combination at prices no greater than the
price at which the Warrants were originally purchased;

 

(f)            in the event of the Company’s liquidation prior to consummation
of the Company’s Business Combination; or

 

(g)           by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor;

 

provided, however, that, in the case of clauses (a) through (e) or (g), these
transferees (the “Permitted Transferees”) enter into a written agreement with
the Company agreeing to be bound by the transfer restrictions in this Agreement.

 

2.7           Working Capital Warrants. The Working Capital Warrants shall be
identical to the Private Placement Warrants.

 

2.8           Post-IPO Warrants. The Post-IPO Warrants, when and if issued,
shall have the same terms and be in the same form as the Public Warrants except
as may be agreed upon by the Company.

 

3.             Terms and Exercise of Warrants.

 

3.1          Warrant Price. Each Warrant shall entitle the Registered Holder
thereof, subject to the provisions of such Warrant and of this Agreement, to
purchase from the Company the number of Ordinary Shares stated therein, at the
price of $11.50 per share, subject to the adjustments provided in Section 4
hereof and in the last sentence of this Section 3.1. The term “Warrant Price” as
used in this Agreement shall mean the price per share at which Ordinary Shares
may be purchased at the time a Warrant is exercised. The Company in its sole
discretion may lower the Warrant Price at any time prior to the Expiration Date
(as defined below) for a period of not less than twenty (20) Business Days,
provided, that the Company shall provide at least twenty (20) days prior written
notice of such reduction to Registered Holders of the Warrants and, provided
further that any such reduction shall be identical among all of the Warrants.

 

3.2           Duration of Warrants. A Warrant may be exercised only during the
period (the “Exercise Period”) commencing on the later of: (i) the date that is
thirty (30) days after the first date on which the Company completes a merger,
share exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses (a
“Business Combination”), or (ii) the date that is twelve (12) months from the
date of the closing of the Offering, and terminating at 5:00 p.m., New York City
time on the earlier to occur of: (x) the date that is five (5) years after the
date on which the Company completes its initial Business Combination, (y) the
liquidation of the Company, or (z) other than with respect to the Private
Placement Warrants and the Working Capital Warrants to the extent then held by
the original purchasers thereof or their Permitted Transferees, the Redemption
Date (as defined below) as provided in Section 6.2 hereof (the “Expiration
Date”); provided, however, that the exercise of any Warrant shall be subject to
the satisfaction of any applicable conditions, as set forth in subsection 3.3.2
below with respect to an effective registration statement. Except with respect
to the right to receive the Redemption Price (as defined below) (other than with
respect to a Private Placement Warrant or a Working Capital Warrant) to the
extent then held by the original purchasers thereof or their Permitted
Transferees in the event of a redemption (as set forth in Section 6 hereof),
each outstanding Warrant (other than a Private Placement Warrant or a Working
Capital Warrant to the extent then held by the original purchasers thereof or
their Permitted Transferees in the event of a redemption) not exercised on or
before the Expiration Date shall become void, and all rights thereunder and all
rights in respect thereof under this Agreement shall cease at 5:00 p.m. New York
City time on the Expiration Date. The Company in its sole discretion may extend
the duration of the Warrants by delaying the Expiration Date; provided, that the
Company shall provide at least twenty (20) days prior written notice of any such
extension to Registered Holders of the Warrants and, provided further that any
such extension shall be identical in duration among all the Warrants.

 

3.3           Exercise of Warrants.

 

3.3.1       Payment. Subject to the provisions of the Warrant and this
Agreement, a Warrant may be exercised by the Registered Holder thereof by
delivering to the Warrant Agent at its corporate trust department (i) the
Definitive Warrant Certificate evidencing the Warrants to be exercised, or, in
the case of a Book-Entry Warrant Certificate, the Warrants to be exercised (the
“Book-Entry Warrants”) on the records of the Depositary to an account of the
Warrant Agent at the Depositary designated for such purposes in writing by the
Warrant Agent to the Depositary from time to time, (ii) an election to purchase
(“Election to Purchase”) Ordinary Shares pursuant to the exercise of a Warrant,
properly completed and executed by the Registered Holder on the reverse of the
Definitive Warrant Certificate or, in the case of a Book-Entry Warrant
Certificate, properly delivered by the Participant in accordance with the
Depositary’s procedures, and (iii) payment in full of the Warrant Price for each
full Ordinary Share as to which the Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the Ordinary Shares and the issuance of such
Ordinary Shares, as follows:

 

(a)           by certified check payable to the order of the Warrant Agent or by
wire transfer;

 

3

 



 

(b)           in the event of a redemption pursuant to Section 6 hereof in which
the Company’s board of directors (the “Board”) has elected to require all
holders of the Warrants to exercise such Warrants on a “cashless basis,” by
surrendering the Warrants for that number of Ordinary Shares equal to the
quotient obtained by dividing (x) the product of the number of Ordinary Shares
underlying the Warrants, multiplied by the excess of the “Fair Market Value”, as
defined in this subsection 3.3.1(b) over the Warrant Price by (y) the Fair
Market Value. Solely for purposes of this subsection 3.3.1(b) and Section 6.3,
the “Fair Market Value” shall mean the average last sale price of the Ordinary
Shares for the ten (10) trading days ending on the third trading day prior to
the date on which the notice of redemption is sent to the holders of the
Warrants, pursuant to Section 6 hereof;

 

(c)           with respect to any Private Placement Warrant or Working Capital
Warrant, so long as such Private Placement Warrant or Working Capital Warrant is
held by the Sponsor or a Permitted Transferee, as applicable, by surrendering
the Warrants for that number of Ordinary Shares equal to the quotient obtained
by dividing (x) the product of the number of Ordinary Shares underlying the
Warrants, multiplied by the excess of the “Fair Market Value”, as defined in
this subsection 3.3.1(c) over the Warrant Price, by (y) the Fair Market Value.
Solely for purposes of this subsection 3.3.1(c), the “Fair Market Value” shall
mean the average reported last sale price of the Ordinary Shares for the ten
(10) trading days ending on the third trading day prior to the date on which
notice of exercise of the Warrant is sent to the Warrant Agent; or

 

(d)            as provided in Section 7.4 hereof.

 

3.3.2         Issuance of Ordinary Shares on Exercise. As soon as practicable
after the exercise of any Warrant and the clearance of the funds in payment of
the Warrant Price (if payment is pursuant to subsection 3.3.1(a)), the Company
shall issue to the Registered Holder of such Warrant a book-entry position or
certificate, as applicable, for the number of full Ordinary Shares to which he,
she or it is entitled, registered in such name or names as may be directed by
him, her or it, and if such Warrant shall not have been exercised in full, a new
book-entry position or countersigned Warrant, as applicable, for the number of
Ordinary Shares as to which such Warrant shall not have been exercised. If fewer
than all the Warrants evidenced by a Book-Entry Warrant Certificate are
exercised, a notation shall be made to the records maintained by the Depositary,
its nominee for each Book-Entry Warrant Certificate, or a Participant, as
appropriate, evidencing the balance of the Warrants remaining after such
exercise. Notwithstanding the foregoing, the Company shall not be obligated to
issue any Ordinary Shares pursuant to the exercise of a Warrant and shall have
no obligation to settle such Warrant exercise unless a registration statement
under the Securities Act with respect to the Ordinary Shares underlying the
Public Warrants is then effective and a prospectus relating thereto is current,
subject to the Company’s satisfying its obligations under Section 7.4. No
Warrant shall be exercisable and the Company shall not be obligated to issue
Ordinary Shares upon exercise of a Warrant unless the Ordinary Shares issuable
upon such Warrant exercise have been registered, qualified or deemed to be
exempt from registration or qualification under the securities laws of the state
of residence of the Registered Holder of the Warrants, except pursuant to
Section 7.4. In the event that the conditions in the two immediately preceding
sentences are not satisfied with respect to a Warrant, the holder of such
Warrant shall not be entitled to exercise such Warrant and such Warrant may have
no value and expire worthless, in which case the purchaser of a Unit containing
such Public Warrants shall have paid the full purchase price for the Unit solely
for the Ordinary Shares underlying such Unit. In no event will the Company be
required to net cash settle the Warrant exercise. The Company may require
holders of Public Warrants to settle the Warrant on a “cashless basis” pursuant
to subsection 3.3.1(b) and Section 7.4. If, by reason of any exercise of
Warrants on a “cashless basis”, the holder of any Warrant would be entitled,
upon the exercise of such Warrant, to receive a fractional interest in an
Ordinary Share, the Company shall round down to the nearest whole number, the
number of Ordinary Shares to be issued to such holder.

 

3.3.3        Valid Issuance. All Ordinary Shares issued upon the proper exercise
of a Warrant in conformity with this Agreement and the Amended and Restated
Memorandum and Articles of Association of the Company shall be validly issued as
fully paid and non-assessable.

 

3.3.4        Date of Issuance. Upon proper exercise of a Warrant, the Company
shall instruct the Warrant Agent in writing to make the necessary entries in the
register of members of the Company in respect of the Ordinary Shares and to
issue a certificate if requested by the holder of such Warrant. Each person in
whose name any book-entry position in the register of members of the Company for
Ordinary Shares is issued shall for all purposes be deemed to have become the
holder of record of such Ordinary Shares on the date on which the Warrant, or
book-entry position in the register of members of the Company representing such
Warrant, was surrendered and payment of the Warrant Price was made, irrespective
of the date of delivery of such certificate in the case of a certificated
Warrant, except that, if the date of such surrender and payment is a date when
the register of members of the Company or book-entry system of the Warrant Agent
are closed, such person shall be deemed to have become the holder of such
Ordinary Shares at the close of business on the next succeeding date on which
the register of members or book-entry system are open.

 

4

 



 

3.3.5        Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 9.8% (or such other amount as a
holder may specify)(the “Maximum Percentage”) of the Ordinary Shares issued and
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of Ordinary Shares beneficially
owned by such person and its affiliates shall include the number of Ordinary
Shares issuable upon exercise of the Warrant with respect to which the
determination of such sentence is being made, but shall exclude Ordinary Shares
that would be issuable upon (x) exercise of the remaining, unexercised portion
of the Warrant beneficially owned by such person and its affiliates and (y)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company beneficially owned by such person and its affiliates
(including, without limitation, any convertible notes or convertible preferred
shares or warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained herein. Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of the Warrant, in
determining the number of issued and outstanding Ordinary Shares, the holder may
rely on the number of issued and outstanding Ordinary Shares as reflected in (1)
the Company’s most recent annual report on Form 10-K, quarterly report on Form
10-Q, current report on Form 8-K or other public filing with the Commission as
the case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the Transfer Agent setting forth the number of
Ordinary Shares issued and outstanding. For any reason at any time, upon the
written request of the holder of the Warrant, the Company shall, within two (2)
Business Days, confirm orally and in writing to such holder the number of
Ordinary Shares then issued and outstanding. In any case, the number of issued
and outstanding Ordinary Shares shall be determined after giving effect to the
conversion or exercise of equity securities of the Company by the holder and its
affiliates since the date as of which such number of issued and outstanding
Ordinary Shares was reported. By written notice to the Company, the holder of a
Warrant may from time to time increase or decrease the Maximum Percentage
applicable to such holder to any other percentage specified in such notice;
provided, however, that any such increase shall not be effective until the
sixty-first (61st) day after such notice is delivered to the Company.

 

4.             Adjustments.

 

4.1           Share Capitalizations.

 

4.1.1        Split-Ups. If after the date hereof, and subject to the provisions
of Section 4.6 below, the number of issued and outstanding Ordinary Shares is
increased by a capitalization of Ordinary Shares, or by a split of Ordinary
Shares or other similar event, then, on the effective date of such share
capitalization, split or similar event, the number of Ordinary Shares issuable
on exercise of each Warrant shall be increased in proportion to such increase in
the issued and outstanding Ordinary Shares. A rights offering to holders of the
Ordinary Shares entitling holders to purchase Ordinary Shares at a price less
than the “Fair Market Value” (as defined below) shall be deemed a capitalization
of a number of Ordinary Shares equal to the product of (i) the number of
Ordinary Shares actually sold in such rights offering (or issuable under any
other equity securities sold in such rights offering that are convertible into
or exercisable for Ordinary Shares) and (ii) one (1) minus the quotient of (x)
the price per Ordinary Share paid in such rights offering divided by (y) the
Fair Market Value. For purposes of this subsection 4.1.1, (i) if the rights
offering is for securities convertible into or exercisable for the Ordinary
Shares, in determining the price payable for Ordinary Shares, there shall be
taken into account any consideration received for such rights, as well as any
additional amount payable upon exercise or conversion and (ii) “Fair Market
Value” means the volume weighted average price of the Ordinary Shares as
reported during the ten (10) trading day period ending on the trading day prior
to the first date on which the Ordinary Shares trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
rights.

 

4.1.2       Extraordinary Dividends. If the Company, at any time while the
Warrants are outstanding and unexpired, shall pay a dividend or make a
distribution in cash, securities or other assets to the holders of the Ordinary
Shares on account of such Ordinary Shares (or other shares of the Company into
which the Warrants are convertible), other than (a) as described in subsection
4.1.1 above, (b) Ordinary Cash Dividends (as defined below), (c) to satisfy the
redemption rights of the holders of the Ordinary Shares in connection with a
proposed initial Business Combination, (d) as a result of the repurchase of
Ordinary Shares by the Company if a proposed Business Combination is presented
to the shareholders of the Company for approval, (e) to satisfy the redemption
rights of the holders of Ordinary Shares in connection with a shareholder vote
to amend the Company’s amended and restated memorandum and articles of
association to modify the substance or timing of the Company’s obligation to
redeem 100% of the public shares if the Company does not complete the Business
Combination within the period set forth in the Company’s amended and restated
memorandum and articles of association or (f) in connection with the redemption
of public shares upon the failure of the Company to complete its initial
Business Combination and any subsequent distribution of its assets upon its
liquidation (any such non-excluded event being referred to herein as an
“Extraordinary Dividend”), then the Warrant Price shall be decreased, effective
immediately after the effective date of such Extraordinary Dividend, by the
amount of cash and/or the fair market value (as determined by the Board, in good
faith) of any securities or other assets paid on each Ordinary Share in respect
of such Extraordinary Dividend. For purposes of this subsection 4.1.2, “Ordinary
Cash Dividends” means any cash dividend or cash distribution which, when
combined on a per share basis, with the per share amounts of all other cash
dividends and cash distributions paid on the Ordinary Shares during the 365-day
period ending on the date of declaration of such dividend or distribution (as
adjusted to appropriately reflect any of the events referred to in other
subsections of this Section 4 and excluding cash dividends or cash distributions
that resulted in an adjustment to the Warrant Price or to the number of Ordinary
Shares issuable on exercise of each Warrant) does not exceed $0.50 (being 5% of
the offering price of the Units in the Offering).

 



5

 

 

4.2          Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of issued and outstanding Ordinary
Shares is decreased by a consolidation, combination, reverse share split or
redesignation of Ordinary Shares or other similar event, then, on the effective
date of such consolidation, combination, reverse share split, redesignation or
similar event, the number of Ordinary Shares issuable on exercise of each
Warrant shall be decreased in proportion to such decrease in issued and
outstanding Ordinary Shares.

 

4.3           Adjustments in Exercise Price.

 

4.3.1       Whenever the number of Ordinary Shares purchasable upon the exercise
of the Warrants is adjusted, as provided in subsection 4.1.1 or Section 4.2
above, the Warrant Price shall be adjusted (to the nearest cent) by multiplying
such Warrant Price immediately prior to such adjustment by a fraction (x) the
numerator of which shall be the number of Ordinary Shares purchasable upon the
exercise of the Warrants immediately prior to such adjustment, and (y) the
denominator of which shall be the number of Ordinary Shares so purchasable
immediately thereafter.

 

4.3.2        If the Company issues additional Ordinary Shares or securities
convertible into or exercisable or exchangeable for Ordinary Shares for capital
raising purposes in connection with the closing of its initial Business
Combination at an issue price or effective issue price of less than $9.20 per
Ordinary Share, with such issue price or effective issue price to be determined
in good faith by the Board (and in the case of any such issuance to the initial
shareholders (as defined in the Prospectus) or their affiliates, without taking
into account any founder shares held by such shareholders or their affiliates,
as applicable, prior to such issuance)(the “New Issuance Price”), the Warrant
Price shall be adjusted (to the nearest cent) to be equal to 115% of the New
Issuance Price.

 

4.4           Replacement of Securities upon Reorganization, etc. In case of any
redesignation or reorganization of the issued and outstanding Ordinary Shares
(other than a change under subsections 4.1.1 or 4.1.2 or Section 4.2 hereof or
that solely affects the par value of such Ordinary Shares), or in the case of
any merger or consolidation of the Company with or into another entity or
conversion of the Company as another entity (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any redesignation or reorganization of the issued and outstanding
Ordinary Shares), or in the case of any sale or conveyance to another entity of
the assets or other property of the Company as an entirety or substantially as
an entirety in connection with which the Company is liquidated or dissolved, the
holders of the Warrants shall thereafter have the right to purchase and receive,
upon the basis and upon the terms and conditions specified in the Warrants and
in lieu of the Ordinary Shares of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented thereby,
the kind and amount of shares or other securities or property (including cash)
receivable upon such redesignation, reorganization, merger or consolidation, or
upon a dissolution following any such sale or transfer, that the holder of the
Warrants would have received if such holder had exercised his, her or its
Warrant(s) immediately prior to such event (the “Alternative Issuance” );
provided, however, that in connection with the closing of any such
consolidation, merger, sale or conveyance, the successor or purchasing entity
shall execute an amendment hereto with the Warrant Agent providing for delivery
of such Alternative Issuance; provided, further, that (i) if the holders of the
Ordinary Shares were entitled to exercise a right of election as to the kind or
amount of securities, cash or other assets receivable upon such consolidation or
merger, then the kind and amount of securities, cash or other assets
constituting the Alternative Issuance for which each Warrant shall become
exercisable shall be deemed to be the weighted average of the kind and amount
received per share by the holders of the Ordinary Shares in such consolidation
or merger that affirmatively make such election, and (ii) if a tender, exchange
or redemption offer shall have been made to and accepted by the holders of the
Ordinary Shares (other than a tender, exchange or redemption offer made by the
Company in connection with redemption rights held by shareholders of the Company
as provided for in the Company’s amended and restated memorandum and articles of
association or as a result of the repurchase of Ordinary Shares by the Company
if a proposed initial Business Combination is presented to the shareholders of
the Company for approval) under circumstances in which, upon completion of such
tender or exchange offer, the maker thereof, together with members of any group
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any successor
rule)) of which such maker is a part, and together with any affiliate or
associate of such maker (within the meaning of Rule 12b-2 under the Exchange Act
(or any successor rule)) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act (or any successor rule)) more than 50% of the
issued and outstanding Ordinary Shares, the holder of a Warrant shall be
entitled to receive as the Alternative Issuance, the highest amount of cash,
securities or other property to which such holder would actually have been
entitled as a shareholder if such Warrant holder had exercised the Warrant prior
to the expiration of such tender or exchange offer, accepted such offer and all
of the Ordinary Shares held by such holder had been purchased pursuant to such
tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4; provided, further, that if
less than 70% of the consideration receivable by the holders of the Ordinary
Shares in the applicable event is payable in the form of shares in the successor
entity that is listed for trading on a national securities exchange or is quoted
in an established over-the-counter market, or is to be so listed for trading or
quoted immediately following such event, and if the Registered Holder properly
exercises the Warrant within thirty (30) days following the public disclosure of
the consummation of such applicable event by the Company pursuant to a Current
Report on Form 8-K filed with the Commission, the Warrant Price shall be reduced
by an amount (in dollars) equal to the difference of (but in no event less than
zero) (i) the Warrant Price in effect prior to such reduction minus (ii) (A) the
Per Share Consideration (as defined below) minus (B) the Black-Scholes Warrant
Value (as defined below). The “Black-Scholes Warrant Value” means the value of a
Warrant immediately prior to the consummation of the applicable event based on
the Black-Scholes Warrant Model for a Capped American Call on Bloomberg
Financial Markets (“Bloomberg”). For purposes of calculating such amount, (1)
Section 6 of this Agreement shall be taken into account, (2) the price of each
Ordinary Share shall be the volume weighted average price of the Ordinary Shares
as reported during the ten (10) trading day period ending on the trading day
prior to the effective date of the applicable event, (3) the assumed volatility
shall be the 90 day volatility obtained from the HVT function on Bloomberg
determined as of the trading day immediately prior to the day of the
announcement of the applicable event, and (4) the assumed risk-free interest
rate shall correspond to the U.S. Treasury rate for a period equal to the
remaining term of the Warrant. “Per Share Consideration” means (i) if the
consideration paid to holders of the Ordinary Shares consists exclusively of
cash, the amount of such cash per Ordinary Share, and (ii) in all other cases,
the amount of cash per Ordinary Share, if any, plus the volume weighted average
price of the Ordinary Shares as reported during the ten (10) trading day period
ending on the trading day prior to the effective date of the applicable event.
If any reclassification or reorganization also results in a change in Ordinary
Shares covered by subsection 4.1.1, then such adjustment shall be made pursuant
to subsection 4.1.1 or Sections 4.2, 4.3 and this Section 4.4. The provisions of
this Section 4.4 shall similarly apply to successive reclassification,
reorganizations, mergers or consolidations, sales or other transfers. In no
event will the Warrant Price be reduced to less than the par value per share
issuable upon exercise of the Warrant.

 

6

 

 



4.5           Notices of Changes in Warrant. Upon every adjustment of the
Warrant Price or the number of Ordinary Shares issuable upon exercise of a
Warrant, the Company shall give written notice thereof to the Warrant Agent,
which notice shall state the Warrant Price resulting from such adjustment and
the increase or decrease, if any, in the number of Ordinary Shares purchasable
at such price upon the exercise of a Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Upon the occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the
Company shall give written notice of the occurrence of such event to each holder
of a Warrant, at the last address set forth for such holder in the Warrant
Register, of the record date or the effective date of the event. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such event.

 

4.6          No Fractional Shares. Notwithstanding any provision contained in
this Agreement to the contrary, the Company shall not issue fractional Ordinary
Shares upon the exercise of Warrants. If, by reason of any adjustment made
pursuant to this Section 4, the holder of any Warrant would be entitled, upon
the exercise of such Warrant, to receive a fractional interest in a share, the
Company shall, upon such exercise, round down to the nearest whole number of
Ordinary Shares to be issued to such holder.

 

4.7           Form of Warrant. The form of Warrant need not be changed because
of any adjustment pursuant to this Section 4, and Warrants issued after such
adjustment may state the same Warrant Price and the same number of Ordinary
Shares as is stated in the Warrants initially issued pursuant to this Agreement;
provided, however, that the Company may at any time in its sole discretion make
any change in the form of Warrant that the Company may deem appropriate and that
does not affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

 

4.8           Other Events. In case any event shall occur affecting the Company
as to which none of the provisions of preceding subsections of this Section 4
are strictly applicable, but which would require an adjustment to the terms of
the Warrants in order to (i) avoid an adverse impact on the Warrants and (ii)
effectuate the intent and purpose of this Section 4, then, in each such case,
the Company shall appoint a firm of independent public accountants, investment
banking or other appraisal firm of recognized national standing, which shall
give its opinion as to whether or not any adjustment to the rights represented
by the Warrants is necessary to effectuate the intent and purpose of this
Section 4 and, if they determine that an adjustment is necessary, the terms of
such adjustment, provided, however, that under no circumstances shall the
Warrants be adjusted pursuant to this Section 4.8 as a result of any issuance of
securities in connection with the Business Combination. The Company shall adjust
the terms of the Warrants in a manner that is consistent with any adjustment
recommended in such opinion.

 

4.9          No Adjustment. For the avoidance of doubt, no adjustment shall be
made to the terms of the Warrants solely as a result of an adjustment to the
conversion ratio of the Company’s Class B ordinary share (the “Class B Ordinary
Share”) into Ordinary shares or the conversion of the Class B Ordinary Shares
into Ordinary Shares, in each case, pursuant to the Company’s Charter, as
amended from time to time.

 

5.             Transfer and Exchange of Warrants.

 

5.1          Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant upon the Warrant
Register, upon surrender of such Warrant for transfer, in the case of
certificated Warrants, properly endorsed with signatures properly guaranteed and
accompanied by appropriate instructions for transfer. Upon any such transfer, a
new Warrant representing an equal aggregate number of Warrants shall be issued
and the old Warrant shall be cancelled by the Warrant Agent. In the case of
certificated Warrants, the Warrants so cancelled shall be delivered by the
Warrant Agent to the Company from time to time upon request.

 

5.2          Procedure for Surrender of Warrants. Warrants may be surrendered to
the Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or in any Book-Entry Warrant Certificate or
Definitive Warrant Certificate, each Book-Entry Warrant Certificate and
Definitive Warrant Certificate may be transferred only in whole and only to the
Depositary, to another nominee of the Depositary, to a successor depository, or
to a nominee of a successor depository; provided further, however, that in the
event that a Warrant surrendered for transfer bears a restrictive legend (as in
the case of the Private Placement Warrants and the Working Capital Warrants),
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange thereof until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend.



7

 

 

5.3           Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which shall result in the
issuance of a warrant certificate or book-entry position for a fraction of a
warrant.

 

5.4           Service Charges. No service charge shall be made for any exchange
or registration of transfer of Warrants.

 

5.5           Warrant Execution and Countersignature. The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Agreement, the Warrants required to be issued pursuant to the provisions of
this Section 5, and the Company, whenever required by the Warrant Agent, shall
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

 

5.6           Transfer of Warrants. Prior to the Detachment Date, the Public
Warrants may be transferred or exchanged only together with the Unit in which
such Warrant is included, and only for the purpose of effecting, or in
conjunction with, a transfer or exchange of such Unit. Furthermore, each
transfer of a Unit on the register relating to such Units shall operate also to
transfer the Warrants included in such Unit. Notwithstanding the foregoing, the
provisions of this Section 5.6 shall have no effect on any transfer of Warrants
on and after the Detachment Date.

 

6.             Redemption.

 

6.1          Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.2 below, at the price of $0.01 per Warrant (the
“Redemption Price”), provided that the last sales price of the Ordinary Shares
reported has been at least $18.00 per share (subject to adjustment in compliance
with Section 4 hereof), on each of twenty (20) trading days within the thirty
(30) trading-day period ending on the third trading day prior to the date on
which notice of the redemption is given and provided that there is an effective
registration statement covering the Ordinary Shares issuable upon exercise of
the Warrants, and a current prospectus relating thereto, available throughout
the 30-day Redemption Period (as defined in Section 6.2 below) or the Company
has elected to require the exercise of the Warrants on a “cashless basis”
pursuant to subsection 3.3.1; provided, however, that if and when the Public
Warrants become redeemable by the Company, the Company may not exercise such
redemption right if the issuance of Ordinary Shares upon exercise of the Public
Warrants is not exempt from registration or qualification under applicable state
blue sky laws or the Company is unable to effect such registration or
qualification.

 

6.2           Date Fixed for, and Notice of, Redemption. In the event that the
Company elects to redeem all of the Warrants, the Company shall fix a date for
the redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (the “30-day Redemption Period”) to the Registered
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the registration books. Any notice mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Registered Holder received such notice.

 

6.3          Exercise After Notice of Redemption. The Warrants may be exercised,
for cash (or on a “cashless basis” in accordance with subsection 3.3.1(b) of
this Agreement) at any time after notice of redemption shall have been given by
the Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In
the event that the Company determines to require all holders of Warrants to
exercise their Warrants on a “cashless basis” pursuant to subsection 3.3.1, the
notice of redemption shall contain the information necessary to calculate the
number of Ordinary Shares to be received upon exercise of the Warrants,
including the “Fair Market Value” (as such term is defined in subsection
3.3.1(b) hereof) in such case. On and after the Redemption Date, the record
holder of the Warrants shall have no further rights except to receive, upon
surrender of the Warrants, the Redemption Price.

 

6.4           Exclusion of Private Placement Warrants and Working Capital
Warrants. The Company agrees that the redemption rights provided in this Section
6 shall not apply to the Private Placement Warrants or the Working Capital
Warrants if at the time of the redemption such Private Placement Warrants or the
Working Capital Warrants continue to be held by the Sponsor or any Permitted
Transferees, as applicable. However, once such Private Placement Warrants or
Working Capital Warrants are transferred (other than to Permitted Transferees
under Section 2.6), the Company may redeem the Private Placement Warrants and
the Working Capital Warrants, provided that the criteria for redemption are met,
including the opportunity of the holder of such Private Placement Warrants or
the Working Capital Warrants to exercise the Private Placement Warrant and the
Working Capital Warrants prior to redemption pursuant to Section 6.3. Private
Placement Warrants and Working Capital Warrants that are transferred to persons
other than Permitted Transferees shall upon such transfer cease to be Private
Placement Warrants or Working Capital Warrants and shall become Public Warrants
under this Agreement.

 



8

 

 

7.             Other Provisions Relating to Rights of Holders of Warrants.

 

7.1          No Rights as Shareholder. A Warrant does not entitle the Registered
Holder thereof to any of the rights of a shareholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
shareholders in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.

 

7.2           Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may on
such terms as to indemnity or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

7.3           Reservation of Ordinary Shares. The Company shall at all times
reserve and keep available a number of its authorized but unissued Ordinary
Shares that shall be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.

 

7.4           Registration of Ordinary Shares; Cashless Exercise at Company’s
Option.

 

7.4.1        Registration of the Ordinary Shares. The Company agrees that as
soon as practicable, but in no event later than fifteen (15) Business Days after
the closing of its initial Business Combination, it shall use its best efforts
to file with the Commission a registration statement for the registration, under
the Securities Act, of the Ordinary Shares issuable upon exercise of the
Warrants. The Company shall use its best efforts to cause the same to become
effective and to maintain the effectiveness of such registration statement, and
a current prospectus relating thereto, until the expiration of the Warrants in
accordance with the provisions of this Agreement. If any such registration
statement has not been declared effective by the 60th Business Day following the
closing of the Business Combination, holders of the Warrants shall have the
right, during the period beginning on the 61st Business Day after the closing of
the Business Combination and ending upon such registration statement being
declared effective by the Commission, and during any other period when the
Company shall fail to have maintained an effective registration statement
covering the Ordinary Shares issuable upon exercise of the Warrants, to exercise
such Warrants on a “cashless basis,” by exchanging the Warrants (in accordance
with Section 3(a)(9) of the Securities Act (or any successor rule) or another
exemption) for that number of Ordinary Shares equal to the quotient obtained by
dividing (x) the product of the number of Ordinary Shares underlying the
Warrants, multiplied by the difference between the Warrant Price and the “Fair
Market Value” (as defined below) by (y) the Fair Market Value. Solely for
purposes of this subsection 7.4.1, “Fair Market Value” shall mean the volume
weighted average price of the Ordinary Shares as reported during the ten (10)
trading day period ending on the trading day prior to the date that notice of
exercise is received by the Warrant Agent from the holder of such Warrants or
its securities broker or intermediary. The date that notice of cashless exercise
is received by the Warrant Agent shall be conclusively determined by the Warrant
Agent. In connection with the “cashless exercise” of a Public Warrant, the
Company shall, upon request, provide the Warrant Agent with an opinion of
counsel for the Company (which shall be an outside law firm with securities law
experience) stating that (i) the exercise of the Warrants on a cashless basis in
accordance with this subsection 7.4.1 is not required to be registered under the
Securities Act and (ii) the Ordinary Shares issued upon such exercise shall be
freely tradable under United States federal securities laws by anyone who is not
an affiliate (as such term is defined in Rule 144 under the Securities Act (or
any successor statute)) of the Company and, accordingly, shall not be required
to bear a restrictive legend. Except as provided in subsection 7.4.2, for the
avoidance of any doubt, unless and until all of the Warrants have been exercised
or have expired, the Company shall continue to be obligated to comply with its
registration obligations under the first three sentences of this subsection
7.4.1.

 

7.4.2        Cashless Exercise at Company’s Option. If the Ordinary Shares are
at the time of any exercise of a Warrant not listed on a national securities
exchange such that it satisfies the definition of a “covered security” under
Section 18(b)(1) of the Securities Act (or any successor statute), the Company
may, at its option, (i) require holders of Public Warrants who exercise Public
Warrants to exercise such Public Warrants on a “cashless basis” in accordance
with Section 3(a)(9) of the Securities Act (or any successor statute) as
described in subsection 7.4.1 and (ii) in the event the Company so elects, the
Company shall not be required to file or maintain in effect a registration
statement for the registration, under the Securities Act, of the Ordinary Shares
issuable upon exercise of the Warrants, notwithstanding anything in this
Agreement to the contrary. If the Company does not elect at the time of exercise
to require a holder of Public Warrants who exercises Public Warrants to exercise
such Public Warrants on a “cashless basis,” it agrees to use its best efforts to
register or qualify for sale the Ordinary Shares issuable upon exercise of the
Public Warrant under the blue sky laws of the state of residence of the
exercising Public Warrant holder to the extent an exemption is not available.

 

8.             Concerning the Warrant Agent and Other Matters.

 

8.1           Payment of Taxes. The Company shall from time to time promptly pay
all taxes and charges that may be imposed upon the Company or the Warrant Agent
in respect of the issuance or delivery of Ordinary Shares upon the exercise of
the Warrants, but the Company shall not be obligated to pay any transfer taxes
in respect of the Warrants or such Ordinary Shares.

 

9

 



 

8.2           Resignation, Consolidation, or Merger of Warrant Agent.

 

8.2.1        Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a Warrant (who shall, with such notice,
submit his Warrant for inspection by the Company), then the holder of any
Warrant may apply to the Supreme Court of the State of New York for the County
of New York for the appointment of a successor Warrant Agent at the Company’s
cost. Any successor Warrant Agent, whether appointed by the Company or by such
court, shall be a corporation organized and existing under the laws of the State
of New York, in good standing and having its principal office in the Borough of
Manhattan, City and State of New York, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

 

8.2.2        Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Transfer Agent for the Ordinary Shares not
later than the effective date of any such appointment.

 

8.2.3        Merger or Consolidation of Warrant Agent. Any corporation into
which the Warrant Agent may be merged or with which it may be consolidated or
any corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

8.3           Fees and Expenses of Warrant Agent.

 

8.3.1        Remuneration. The Company agrees to pay the Warrant Agent
reasonable remuneration for its services as such Warrant Agent hereunder and
shall, pursuant to its obligations under this Agreement, reimburse the Warrant
Agent upon demand for all expenditures that the Warrant Agent may reasonably
incur in the execution of its duties hereunder.

 

8.3.2        Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.

 

8.4           Liability of Warrant Agent.

 

8.4.1        Reliance on Company Statement. Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer, Chief Financial Officer, President, Executive Vice President,
Vice President, Secretary or Chairman of the Board of the Company and delivered
to the Warrant Agent. The Warrant Agent may rely upon such statement for any
action taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

8.4.2        Indemnity. The Warrant Agent shall be liable hereunder only for its
own gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 

8.4.3        Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof). The Warrant
Agent shall not be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant. The Warrant Agent shall
not be responsible to make any adjustments required under the provisions of
Section 4 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any
Ordinary Share to be issued pursuant to this Agreement or any Warrant or as to
whether any Ordinary Shares shall, when issued, be valid and fully paid and
non-assessable.

 

8.5           Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Ordinary Shares through the exercise of the Warrants.

 

10

 



 

8.6           Waiver. The Warrant Agent has no right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Warrant Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Warrant Agent hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

 

9.             Miscellaneous Provisions.

 

9.1           Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their respective successors and assigns.

 

9.2           Notices. Any notice, statement or demand authorized by this
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

 

Act II Global Acquisition Corp.
c/o Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attention: John Carroll

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Compliance Department

 

9.3           Applicable Law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

9.4           Persons Having Rights under this Agreement. Nothing in this
Agreement shall be construed to confer upon, or give to, any person or
corporation other than the parties hereto and the Registered Holders of the
Warrants any right, remedy, or claim under or by reason of this Agreement or of
any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants.

 

9.5           Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
the Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit such holder’s Warrant for inspection by the Warrant Agent.

 

9.6           Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

9.7           Effect of Headings. The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation thereof.

 



11

 

 

9.8           Amendments. This Agreement may be amended by the parties hereto
without the consent of any Registered Holder (i) for the purpose of curing any
ambiguity, or curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Agreement as the parties may deem
necessary or desirable and that the parties deem shall not adversely affect the
interest of the Registered Holders, and (ii) to provide for the delivery of
Alternative Issuance pursuant to Section 4.4. All other modifications or
amendments, including any amendment to increase the Warrant Price or shorten the
Exercise Period and any amendment to the terms of only the Private Placement
Warrants or the Working Capital Warrants, shall require the vote or written
consent of the Registered Holders of 65% of the then outstanding Public
Warrants. Notwithstanding the foregoing, the Company may lower the Warrant Price
or extend the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the Registered Holders.

 

9.9           Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[Signature Page Follows]

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ACT II GLOBAL ACQUISITION CORP.           By: /s/ John Carroll   Name: John
Carroll   Title: Chief Executive Officer      

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY, as Warrant Agent

          By: /s/ Isaac Kagan   Name: Isaac Kagan   Title: Vice President

 

[Signature Page to Warrant Agreement]

 



13

 

 

EXHIBIT A

[Form of Warrant Certificate]

[FACE]

 

Number

 

Warrants

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO
THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR
IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

ACT II GLOBAL ACQUISITION CORP.
Incorporated Under the Laws of the Cayman Islands

 

CUSIP G0080J120

 

Warrant Certificate

 

This Warrant Certificate certifies that __________, or registered assigns, is
the registered holder of warrant(s) evidenced hereby (the “Warrants” and each, a
“Warrant”) to purchase Class A ordinary shares, $0.0001 par value per share
(“Ordinary Shares”), of Act II Global Acquisition Corp., a Cayman Islands
exempted company (the “Company”). Each Warrant entitles the holder, upon
exercise during the period set forth in the Warrant Agreement referred to below,
to receive from the Company that number of fully paid and non-assessable
Ordinary Shares as set forth below, at the exercise price (the “Exercise Price”)
as determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement.

 

Each whole Warrant is initially exercisable for one fully paid and
non-assessable Ordinary Shares. No fractional shares will be issued upon
exercise of any Warrant. If, upon the exercise of Warrants, a holder would be
entitled to receive a fractional interest in an Ordinary Share, the Company
will, upon exercise, round down to the nearest whole number of Ordinary Shares
to be issued to the Warrant holder. The number of Ordinary Shares issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

 

The initial Exercise Price per Ordinary Share for any Warrant is equal to $11.50
per whole share. The Exercise Price is subject to adjustment upon the occurrence
of certain events set forth in the Warrant Agreement.

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 



14

 

 

  ACT II GLOBAL ACQUISITION CORP.           By:                Name:   Title:  
   

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY, as Warrant Agent

          By:     Name:   Title:

 

 



15

 

 

[Form of Warrant Certificate]

[Reverse]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive Ordinary Shares
and are issued or to be issued pursuant to a Warrant Agreement dated as of April
25, 2019 (the “Warrant Agreement”), duly executed and delivered by the Company
to Continental Stock Transfer & Trust Company, a New York corporation, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder, respectively) of the Warrants. A copy of the Warrant
Agreement may be obtained by the holder hereof upon written request to the
Company. Defined terms used in this Warrant Certificate but not defined herein
shall have the meanings given to them in the Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Ordinary Shares to be issued upon exercise
is effective under the Securities Act and (ii) a prospectus thereunder relating
to the Ordinary Shares is current, except through “cashless exercise” as
provided for in the Warrant Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of Ordinary Shares issuable upon exercise of the Warrants set forth on
the face hereof may, subject to certain conditions, be adjusted. If, upon
exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in an Ordinary Share, the Company shall, upon exercise,
round down to the nearest whole number of Ordinary Shares to be issued to the
holder of the Warrant.

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.

 

 



16

 

 

Election to Purchase

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive Ordinary Shares and herewith tenders
payment for such Ordinary Shares to the order of Act II Global Acquisition Corp.
(the “Company”) in the amount of $______ in accordance with the terms hereof.
The undersigned requests that a certificate for such Ordinary Shares be
registered in the name of _______, whose address is _________ and that such
Ordinary Shares be delivered to ________________ whose address is ________. If
said number of Ordinary Shares is less than all of the Ordinary Shares
purchasable hereunder, the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Ordinary Shares be registered in the
name of _________, whose address is ___________ and that such Warrant
Certificate be delivered to __________, whose address is __________________.

 

In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.3 of the Warrant Agreement, the number
of Ordinary Shares that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1 (b) and Section 6.3 of the Warrant Agreement.

 

In the event that the Warrant is a Private Placement Warrant or a Working
Capital Warrant that is to be exercised on a “cashless” basis pursuant to
subsection 3.3.1(c) of the Warrant Agreement, the number of Ordinary Shares that
this Warrant is exercisable for shall be determined in accordance with
subsection 3.3.1(c) of the Warrant Agreement.

 

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of Ordinary Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Ordinary Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive Ordinary Shares. If said number of Ordinary Shares is less
than all of the Ordinary Shares purchasable hereunder (after giving effect to
the cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Ordinary Shares be registered in the
name of ____________, whose address is _______________ and that such Warrant
Certificate be delivered to ______________ , whose address is __________.

 

[Signature Page Follows]

 



17

 

 

Date:______, 20         (Signature)                                   (Address)
                (Tax Identification Number) Signature Guaranteed:              
       



THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 (OR ANY SUCCESSOR RULE)).

 



18

 

 

EXHIBIT B

LEGEND

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG ACT II GLOBAL ACQUISITION CORP. (THE “COMPANY”), ACT II
GLOBAL LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30)
DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT REFERRED TO
HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT
AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER
PROVISIONS.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND CLASS A ORDINARY SHARES OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 



19

 